Citation Nr: 0805370	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  02-07 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.  

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1965 to January 
1968, August 1968 to August 1971, and from November 1990 to 
April 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the claim for a TDIU and continued the 
30 percent evaluation assigned for service-connected PTSD.  

The Board remanded both issues to the RO via the Appeals 
Management Center (AMC) in Washington, DC in September 2003 
for more development.  The actions directed by the Board have 
been accomplished and the matters have been returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  The veteran's PTSD does not cause occupational and social 
impairment with reduced reliability and productivity.  

2.  Service connection is in effect for only one disability, 
PTSD, rated as 30 percent disabling.  

3.  The veteran's service-connected disability alone does not 
preclude him from securing and following gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

2.  The criteria for a TDIU due to service-connected 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 4.16, 4.18, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased rating claim

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, No. 05-2424, 2007 (Vet. App. Nov. 19, 2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  

Service connection for PTSD was granted with a 30 percent 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411, effective November 13, 1995.  See January 1998 rating 
decision.  The veteran subsequently filed a claim for 
increased rating and this appeal ensues from the March 2002 
rating decision that continued the 30 percent evaluation.  

A 30 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The Board acknowledges that the symptoms recited in the 
criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for a higher rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id., at 443.

The evidence of record reveals that the veteran has only 
received VA treatment related to his PTSD.  See statement 
received in January 2002.  Since filing his claim for 
increased rating, the veteran has been admitted to VA 
treatment programs on several occasions.  

In 2001, the veteran was admitted between October 12 and 
October 31 to a substance abuse treatment program (SATP) 
because he had not learned to stop drinking and needed help 
with his alcohol dependency.  He attended all of the 
scheduled activities, was assessed by psychosocial services, 
and was seen in the relapse prevention group.  The veteran 
was discharged from the domiciliary and was noted to not be 
employable.  He denied any suicidal or homicidal ideation, 
intentions or plans.  The Axis I discharge diagnoses were 
chronic and severe polysubstance dependence; chronic and 
severe PTSD (complex due to combat in Vietnam); and 
depression.  A Global Assessment of Functioning (GAF) score 
of 60 was assigned.  See VA records.  

In 2003, the veteran was admitted to a seven-week PTSD 
treatment program that required domiciliary residence.  
Between January 13 and February 28 he participated in a 
skilled training program to assist and to develop the skills 
to manage and cope with the core symptoms of PTSD.  The 
veteran attended all scheduled program activities and he was 
discharged without any suicidal or homicidal ideation, intent 
or plan.  He was noted to be unable to work at that time due 
to the severity, chronicity and complexity of his conditions.  
A GAF score of 45-50 was assigned.  See id.  

In 2006, the veteran was again admitted to PTSD treatment 
programs between March 1 and March 13 and April 26 and May 1.  
On both occasions, he was admitted to an eight-week program 
but failed to return to the domiciliary from a weekend pass.  
In March, he reported that he had a family illness to attend 
to and was given an early and irregular discharge.  In May, 
he did not call or give a reason for not returning and was 
given an irregular discharge.  The veteran was assigned GAF 
scores of 49-55 and 50-55, respectively.  See id.  

The veteran underwent a VA compensation and pension (C&P) 
review examination for PTSD in February 2002.  His claims 
folder and medical records were unavailable for review and 
the examiner noted that all the information contained in the 
report had been provided by the veteran.  The veteran 
reported that he began receiving treatment at the VA Mental 
Health Clinic in 1995 and was diagnosed with PTSD in either 
1997 or 1998.  He indicated that he had been unemployed since 
2000 when he last worked as a housekeeper for approximately 
six months.  He reportedly quit due to his mother's health.  
The veteran indicated that his present problems with PTSD 
included feeling depression, being irritable, and having 
nightmares about being chased by Vietnamese and running 
through the woods.  He reported that the frequency of his 
nightmares was one to two times per month and that he wakes 
up screaming.  He also reported occasional social withdrawal.  
During the interview, the veteran was polite and cooperative, 
affect was appropriate, mood was within normal limits, and he 
was not in acute distress.  He was alert, oriented, relevant 
and coherent, there were no evident signs of psychosis, and 
recounting of his symptoms and experiences was rather matter 
of fact.  Axis I diagnoses of PTSD by history and 
polysubstance abuse by history were made.  The GAF for the 
past year was estimated to be 55.  

The veteran underwent a second VA C&P review examination for 
PTSD in September 2003.  He reported enrollment in a seven 
week PTSD program from February to March 2003.  He indicated 
that he was not married and again reported that his last 
employment was around 2000 when he left to care for his 
mother, who had Alzheimer's disease.  The veteran reported 
that his present problems with PTSD included increased 
irritability and anger, difficulty sleeping due to 
nightmares, sporadic anxiety and depressed mood, emotional 
detachment, and social withdrawal.  He also indicated that 
the care of his mother had increased his stress and 
aggravated his symptoms.  The veteran was polite and 
cooperative during the interview.  He was not in acute 
distress, his affect was appropriate and unconstricted, his 
mood appeared to be mildly dysthymic, he was alert, oriented, 
relevant and coherent, there were no evidence signs of 
psychosis and he related his problems, experiences and 
symptoms with an appropriate affect and in a matter of fact 
manner.  Axis I diagnoses of PTSD and polysubstance abuse by 
history were made and GAF was estimated to be 50.  

A third VA C&P review examination for PTSD was conducted in 
June 2007, at which time his claims folder was available and 
reviewed.  The examiner reported that since the last 
examination about four years prior, the veteran had been in a 
PCT program that lasted eight weeks in spring or early summer 
of the year before (2006).  He had not seen a psychiatrist or 
psychologist in the last five years other than during that 
period.  When asked, the veteran reported that he still had 
psychiatric symptoms such as feeling anxious, guilty and 
jittery, and he also reported poor sleep (between 2am and 
7am).  He denied any remission of his psychiatric symptoms 
but reported that medication did help to a certain extent and 
that he had not noticed any side effects from the medication.  

The examiner reported that the veteran had had two charges of 
driving while intoxicated (DWIs) and that his driver's 
license had been suspended.  He had not been in any 
educational programs and had not worked since 2001, when he 
quit to take care of his mother.  When asked about his reason 
for still not working at that time, the veteran stated that 
it was because of his "unemployability" in that he is 
uncomfortable around people and crowds.  The veteran was not 
married but does have a grown son, with whom he has no 
contact.  The veteran reported getting along well with his 
sister, who lives down the street and helps take care of 
their mother, who is 89 and suffers from Alzheimer's disease.  
When asked about his leisure time activities, the veteran 
reported spending time with his friends who used to be in the 
National Guard with him and indicated that he enjoyed playing 
cards and dominoes with them at least two times per week.  
The veteran reported smoking a pack of cigarettes in two to 
three days and drinking about a six-pack of beer per day.  He 
also stated that he used to go to AA meetings but does not 
keep up with them much anymore.  The veteran denied a history 
of assaultive or violent behavior and any history of suicidal 
attempts.  The examiner summarized that the veteran is able 
to attend to his routine responsibilities of self-care, 
family role functioning with his sister and mother, and 
friends with whom he enjoys playing cards, and enjoys 
recreational and leisure pursuits of cards and dominoes.  

Mental status examination revealed that the veteran was 
casually dressed and adequately groomed.  The examiner did 
not observe any inappropriate behavior or impairment of 
thought process or communication, and the veteran made good 
eye contact.  He was free of delusions and hallucinations and 
suicidal and homicidal thoughts, ideas, plans or intent.  His 
ability to maintain minimal personal hygiene and other basic 
activities of daily living appeared intact.  When asked to 
describe a typical day in his life, the veteran stated that 
he sleeps from 3am to about 10am, sometimes longer.  He then 
gets up and gets ready.  By 3 pm he goes to his sister's 
house and often stays there until 11 pm.  His sister works 
Mondays, Wednesdays and Fridays and the veteran takes care of 
their mother from 3 pm until his sister returns from work.  
He stated that he usually cooks his own food and eats at his 
place.  The veteran enjoys cooking spaghetti and meatballs.  
In his spare time, the veteran likes to go to the library and 
use the computer and to see his friends.  He goes to church a 
couple of times per month on Sundays for worship and a couple 
of times a month on Wednesdays for prayer meetings.  He takes 
care of his yard as needed (raking leaves or cutting the 
grass).  

The veteran was oriented to time, place, person and 
situation, his memory for immediate recall was three of three 
items, he could remember these three items after three 
minutes, and he could name two of the last three presidents 
of the United States.  The veteran could do simple 
calculations, his concentration was fairly intact and he made 
one error in spelling the word "world" backwards.  He 
denied any obsessive or ritualistic behavior, speech was of 
normal volume, rate and tone, his thought process was 
logical, coherent and goal directed without looseness of 
association, circumstantiality, tangentiality, pressure 
speech or flight of ideas.  The veteran was free of panic 
attacks, admitted to feeling depressed (though he did not 
appear depressed), appeared rather calm, chuckled to himself 
when asked questions, and answered in a rather relaxed 
affable manner.  The veteran denied problems with impulse 
control but admitted to early insomnia (though he does sleep 
from 3 am to 10 am), indicating that he gets up to the go to 
the bathroom a few times partly because he has a bladder 
condition.  The veteran admitted to nightmares that come and 
go in frequency and occasional intrusive recollections of his 
Vietnam days, especially when he hears certain songs or 
watches certain television shows.  He therefore avoids 
watching these television programs or engaging in 
conversations regarding combat.  The veteran reported that he 
has some difficulty getting close to people and gave this as 
the reason for not getting married.  He also stated that he 
has difficulty showing affection and admitted to an easy 
startle, losing his temper occasionally, and being 
hypervigilant.  

An Axis I diagnosis of PTSD was made and a GAF score of 60 
was assigned.  The examiner commented that the veteran was 
capable of managing monetary benefits in his own best 
interest.  The examiner's opinion was that the veteran's PTSD 
was not of a severity which would prevent him from obtaining 
and retaining substantial gainful employment.  In fact, the 
veteran was working as a housekeeper for over six months when 
he decided to quit because his mother developed dementia.  
The veteran is able to take care of his own home, shop, cook, 
socialize with friends, and visit and take care of his mother 
when his sister is working, which the examiner used in 
support of this conclusion.  

The evidence of record does not support the assignment of a 
rating in excess of 30 percent for PTSD.  The Board 
acknowledges the GAF scores assigned to the veteran 
throughout the appeal period have ranged between 45 and 60, 
which represent serious symptoms or any serious impairment in 
social, occupational or school functioning and moderate 
symptoms, or moderate difficulty in social, occupational or 
school functioning.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, D.C., American 
Psychiatric Association (1994) (DSM-IV).  GAF scores 
generally reflect an examiner's finding as to the veteran's 
functioning score on that day and, like an examiner's 
assessment of the severity of a condition, is not 
dispositive.  Rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a) (2007).  

In this case, the subjective symptoms exhibited by the 
veteran do include nightmares, occasional intrusive 
recollections, difficulty getting along with people and 
showing affection, easy startle response, occasionally losing 
his temper and being hypervigilant.  There is no evidence, 
however, of such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty understanding complex commands; impairment of 
long-term memory; impaired judgment; or impaired abstract 
thinking.  Importantly, the veteran reports spending time 
with friends playing dominoes and cards, gets along well with 
his sister, is capable of helping his sister to care for 
their mother, and is able to attend to his routine 
responsibilities of self-care.  He has also consistently 
denied homicidal or suicidal ideation.  On VA examinations, 
mental status examination has been essentially normal, with 
the exception of a finding of a mildly dysthymic mood.  As 
such, a rating in excess of 30 percent for PTSD is not 
warranted, as the evidence of record does not more nearly 
approximate the criteria for the next higher rating.  



II.	TDIU

Total disability will be considered to exist when any 
impairment of mind or body is present that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2007).  Total disability ratings for compensation may be 
assigned where the schedular rating is less than total and 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  Disabilities 
resulting from common etiology or a single accident and 
disabilities affecting a single body system will be 
considered one disability.  See 38 C.F.R. § 4.16 (2007).  If 
the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2007).  Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran has one service-connected disability, namely PTSD 
rated as 30 percent disabling.  Therefore, he does not meet 
the schedular criteria for a TDIU pursuant to 38 C.F.R. § 
4.16(a)(2) (2007).  The Board must consider the provisions of 
38 C.F.R. § 4.16(b), however, which provides for referral of 
cases for extraschedular consideration if a veteran is 
unemployable by reason of service-connected disability, but 
does not meet the schedular requirements for consideration 
under 38 C.F.R. § 4.16(a) (2007).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, it is necessary that the record reflect 
some factor which places the case in a different category 
than other veterans with equal rating of disability.  The 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment.  This is so because a 
disability rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The evidence indicates that the veteran has not worked since 
approximately 2000, when he quit his job after six months to 
help care for his mother, who has Alzheimer's disease.  See 
VA C&P examination reports; VA treatment records.  The Board 
acknowledges that the veteran has given other reasons for 
quitting his job at the VA.  See e.g., May 2001 mental health 
outpatient note (not able to concentrate and resigned; has 
not been able to find any work).  The Board also acknowledges 
that there are records in the claims folder that indicate the 
veteran is not employable.  See e.g., October 2001 and 
February 2003 discharge notes.  A June 2003 VA individual 
note indicates that the veteran was working two days a week 
delivering beauty products to local grocery stores.  At the 
time of his June 2007 VA examination, however, he was not 
working.  The VA examiner who conducted this examination 
found that the veteran's PTSD is not of such severity so as 
to prevent him from obtaining and retaining substantial 
gainful employment.  In support of his conclusion, the VA 
examiner cited the veteran's ability to take care of his own 
home, shop, cook, socialize with friends and visit and take 
care of his mother alone.  

Accordingly, the Board concludes that referral for a total 
disability rating based upon individual unemployability due 
to service-connected disability under the provisions of 38 
C.F.R. § 4.16(b) is not warranted.  

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, such as this one, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, 2008 WL 239951 (Ct. Vet. App. 
January 30, 2008).  Further, if the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Prior to the issuance of the March 2002 rating decision that 
is the subject of this appeal, the veteran was advised of the 
evidence needed to substantiate his claims for increased 
rating and for a TDIU and of his and VA's respective duties 
in obtaining evidence.  He was also asked to send any 
additional evidence to the RO, which would include evidence 
in his possession that pertains to his claims.  See January 
2002 letter.  In May 2002, the veteran was notified that 
disabilities are rated on the basis of diagnostic codes and 
was told of the need to present evidence to meet the rating 
criteria.  See statement of the case (SOC).  The specific 
rating criteria for evaluating PTSD were provided to the 
veteran in the May 2002 SOC, and a supplemental SOC (SSOC) 
was issued in October 2007.  In light of the foregoing, the 
Board finds that a reasonable person could be expected to 
understand from the notice provided what was needed to 
substantiate the claim for increased rating.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  The Board 
also finds that any pre-adjudicatory § 5103(a) notice error 
is non-prejudicial in light of the post-adjudicatory notice 
and opportunity provided to develop the case during the 
extensive appellate proceedings.  See Vazquez-Flores, slip 
op. at 9.  No additional evidence was received after the 
October 2007 SSOC and a February 2007 notice letter, and the 
case was thereafter transferred to the Board.  Accordingly, 
the duty to notify has been fulfilled.  

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Despite any 
failure to provide this notice, there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
This is so because his claim for service connection for PTSD 
was substantiated years ago, his current claim is one for an 
increased rating (not service connection), and he was given 
appropriate notice by means of the January 2002 letter.  
Further, as his claims for an increased rating and a TDIU are 
being denied, no effective date will be assigned.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been met 
as the veteran's VA treatment records have been obtained and 
he was afforded several appropriate VA examinations in 
connection with his claims.  The Board notes that as part of 
its September 2003 remand, the RO was instructed to obtain 
records from two of the veteran's previous places of 
employment.  These records were requested in order to support 
the veteran's claim for an increased rating for PTSD, as he 
had indicated that he left his prior jobs as a result of 
personality conflicts.  In an October 2003 statement, the 
veteran indicated that records from one of those 
establishments (Austin Steakhouse) were not available.  The 
RO did not, however, attempt to obtain records from the other 
establishment identified in the remand, Easter Seals.  The 
Board acknowledges this failure but finds that there is no 
resultant prejudice to the veteran in not obtaining these 
records because the evidence that has been obtained indicates 
that he left his most recent place of employment (the VA in 
2000) due to his mother's Alzheimer's disease and his need to 
help care for her rather than as a result of conflicts in 
personality.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained, 
and the veteran indicated in April 2006 that he had no other 
information or evidence to give the VA to substantiate his 
claim.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

A rating in excess of 30 percent for PTSD is denied.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.  

____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


